               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA




 THOMAS MCFADDEN,                                         Case No. 2:18-05634-JDW
               Plaintiff


        v.


 FEDERAL EXPRESS CORPORATION,
               Defendant



                                             ORDER

       AND NOW, this 25th day of March, 2020, upon consideration of Defendant's Motion For

Summary Judgment (ECF No. 41), including all responses and attachments thereto, and for the

reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS as follows:

       1.     Federal Express Corporation’s Motion for Summary Judgment (ECF No. 41) is

GRANTED. Summary judgment is entered in favor of Federal Express Corporation and against

Thomas McFadden on all claims.

       2.     The Clerk of Court shall close this case for statistical purposes.



                                                      BY THE COURT:

                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
